Citation Nr: 1729006	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 70 percent beginning June 1, 2016. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from August 2001 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board, most recently in April 2016, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

Pursuant to the Board's April 2016 remand, the Veteran was afforded a new VA examination to determine the severity of his service-connected PTSD.  At that time, the Board also granted the Veteran an initial disability rating of 50 percent for his service-connected PTSD, which was implemented in an April 2016 rating decision.  Following a June 2016 VA examination, an August 2016 rating decision increased the Veteran's disability rating for service-connected PTSD to 70 percent, effective June 1, 2016.  As the increased rating for PTSD is still less than the maximum benefit available, the appeal is still pending.  A.B. v. Brown, 6 Vet. App. 35 (1993). 


The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to June 1, 2016, the Veteran's service-connected PTSD manifested itself with symptoms of chronic sleep impairment, flattened affect, estrangement from others, and disturbances of mood, which resulted in occupational and social impairment with reduced reliability and productivity; deficiency in most areas and total occupational and social impairment were not shown. 

2.  On and after June 1, 2016, it has not been shown that the Veteran's service-connected PTSD resulted in a total impairment of social and occupational functioning. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent prior to June 1, 2016, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent beginning June 1, 2016, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in March 2008, May 2008., June 2008, and January 2013 satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied. 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security records, in substantial compliance with the Board's May 2015 remand, have been obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in June 2016.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2012 travel board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans. The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative have asserted that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.


a.  Entitlement to an Initial Increased Rating in excess of 50 percent prior to June 1, 2016. 

With the above criteria in mind, the Board notes that during this time, the Veteran was receiving intermittent treatment at the VA for his PTSD.  At his first VA examination conducted in connection with his PTSD, the Veteran reported symptoms of sleep impairment, irritability, anger, anxiety and alcohol abuse.  He indicated that he did have difficulties maintaining relationships, both with family members and acquaintances.  He also endorsed panic attacks approximately 1-2 times per week which would result in him feeling panicked for several minutes before they subsided.  See, September 2008 VA examination.  The examiner noted that the Veteran was well-groomed and that his speech, thought processes and content were all unremarkable.  The Veteran denied suicidal or homicidal ideations and the examiner determined that his PTSD symptoms did not impact his ability to conduct the activities of daily living.  He was assigned a GAF score of 70 at this time, which represents mild symptoms, or some difficulty in social or occupational functioning.  See, September 2008 VA examination. 

Prior to the Veteran's next VA examination in January 2013, the Veteran continued to endorse similar symptoms that were present in his previous VA examination.  He consistently reported sleep impairment, irritability and anger, along with difficulty maintaining relationships.  However, it was also consistently noted that the Veteran was well-groomed, his speech was logical and clear, he did not endorse suicidal or homicidal ideations, and his attention, concentration, memory, and judgment all appeared to be grossly intact.  The Veteran also consistently received negative screenings for depression.   See, post-service treatment records dated July 2009, October 2009, July 2010, December 2012.   At his April 2012 travel board hearing, the Veteran and his spouse indicated that he was highly irritable and tended to isolate more than he used to.  See, April 2012 travel board hearing transcript. 

At his January 2013 VA examination, the Veteran continued to endorse symptoms of irritability, sleep impairment, and anxiety.  He also noted hypervigilance, disturbances in motivation and mood, and difficulty adapting to stressful circumstances.  However, the examiner noted that the Veteran was alert and did not exhibit memory impairment, suspiciousness and also did not show any evidence of panic attacks, impaired judgment or understanding, or impaired abstract thinking.  Again, there were no homicidal or suicidal ideations or inability to perform activities of daily living.  See, January 2013 VA examination. 

At a December 2015 VA examination, the Veteran reported that he was isolated from family, was currently unemployed, and was experiencing distressing memories and dreams.  Again, the Veteran noted his isolation, irritability and angry outbursts, and sleep impairment.  While the examiner did note that the Veteran was anxious and suspicious, there was no evidence of panic attacks, impaired thinking or judgment or impaired communication.  There was no evidence of suicidal or homicidal ideations and the Veteran did not exhibit inappropriate behavior and he was appropriated groomed for the examination.  The examiner concluded that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks. 

The Board notes that the Veteran received periodic treatment at the VA for his service-connected disabilities, to include his PTSD, during this time.  The Veteran consistently endorsed similar symptoms as found in his VA examinations, such as detachment from others, irritability, anger, sleep impairment, and hypervigilance.  He is consistently reported to be cooperative, alert and oriented, without impairment in speech, judgment, and impulse control.  There were no indications that he presented with homicidal or suicidal ideations.  See, post-service treatment records dated February 2013, April 2013, December 2013, February 2014, and March 2014.  The Board has also considered statements made by the Veteran and his spouse, highlighting the Veteran's isolation from others, his inability to maintain relationships, and his angry outbursts.  See, April 2013 statement from Veteran's spouse. 

As stated previously, in order to be granted a higher disability evaluation of 70 percent, occupational and social impairment with deficiencies in most areas must be shown.  A 100 percent rating is warranted when there is total occupational and social impairment.  The Board finds that the Veteran is not entitled to a rating in excess of 50 percent because he does not endorse the symptoms that are required for a 70 or 100 percent rating.  More specifically, the Veteran was consistently noted to be well-groomed, his speech was found to be coherent, logical, and clear, and his thought process, attention, concentration and memory were all found to be grossly intact.  The Veteran also denied suicidal or homicidal ideations during this time.  There was also no indication that the Veteran displayed any symptoms associated with a 100 percent rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  See, September 2008, January 2013, and December 2015 VA examinations; post-service treatment records dated July 2009, October 2009, July 2010, December 2012, February 2013, April 2013, December 2013, February 2014, and March 2014. 

The Board finds that the Veteran's PTSD symptoms are manifested by occupational and social impairment with symptoms such as: flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, isolation, and some sleep impairment.  Accordingly, the Board finds that the evidence of records supports the conclusion that the Veteran's overall disability picture prior to June 1, 2016, is contemplated by the 50 percent rating, but preponderates against a rating in excess of 50 percent.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

b.  Entitlement to an Increased Rating in excess of 70 percent beginning June 1, 2016. 

At his June 2016 VA examination, the Veteran endorsed symptoms that were increasing in severity.  As stated above, based on this examination, the RO increased the Veteran's disability rating to 70 percent effective June 1, 2016, in an August 2016 rating decision.

At the June 2016 VA examination, the Veteran noted that he had been separated from his wife for approximately six months due to his communication problems and angry outbursts.  The Veteran also stated that he felt rejected by his son.  At this time, the Veteran was also reportedly unemployed and indicated that he was having difficulty keeping a job due to conflicts with supervisors and coworkers.  The examiner noted that the Veteran presented with an extensive list of symptoms, to include but not limited to, persistent and exaggerated negative beliefs about oneself, markedly diminished interest or participation in significant activities, feelings of detachment from others, irritable behavior and angry outbursts, reckless or self-destructive behavior, recurrent distressing dreams in which the content is related to the traumatic stressor, flattened affect, impaired judgment, difficulty in adapting to stressful circumstances, and sleep impairment.  The Veteran also noted suicidal ideation approximately 6 months prior to his examination.  In consideration of these symptoms, the examiner concluded that the Veteran's PTSD symptoms "cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  See, June 2016 VA examination. 

While the Board acknowledges that the Veteran's symptoms have significantly progressed, the Board finds that these symptoms alone are not enough to consider the Veteran totally impaired both socially and occupationally, which is required for a disability rating of 100 percent for PTSD.  The medical evidence included in the record does not indicate that the Veteran's condition includes gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, the Veteran's intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  In fact, the examiner noted that while the Veteran's PTSD is chronic, it is mild.  While the Veteran states that he is having difficulty keeping a job, he indicated that he was looking for a work in a field that would be less social.  Additionally, while the Veteran does indicate some social impairment, he also states that he "has a few people that he can talk to."  See, June 2016 VA examination. 

Accordingly, the Board finds that a rating of 100 percent is not warranted for the Veteran's PTSD since June 1, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.




III.  Extraschedular consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected PTSD symptoms are found to be contemplated under the rating criteria based on the ratings assigned during the time frame on appeal.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial increased rating in excess of 50 percent prior to June 1, 2016, is denied. 

Entitlement to an increased rating in excess of 70 percent beginning June 1, 2016, is denied. 



REMAND

While the Board sincerely regrets further delay, additional development is required with respect to the Veteran's claim for a TDIU before the claim can be adjudicated on the merits. 

Specifically, the June 2016 VA examiner was asked to provide an opinion as to whether or not the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected disabilities, to include PTSD.  The examiner submitted a September 2016 addendum report to address the claim of TDIU; however, the Board does not find the opinion provided to be adequate.  While the examiner indicates that the Veteran's service-connected disabilities other than PTSD result in physical limitations that do not preclude the Veteran from sedentary work positions, the examiner does not consider the Veteran's statements about his emotional outbursts and the impact that they may have on his employment.  Additionally, the examiner noted that the Veteran presented with "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation," but does not address that it was also concluded that the "PTSD symptoms described [above] cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Accordingly, a remand is required in order to determine if the Veteran's PTSD symptoms, such as angry outbursts, isolation, and others, render him unable to secure or follow a substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since June 2016 to present and associate them with the Veteran's claims file. 

2.  Once any outstanding treatment records have been received, return the Veteran's claims file to the June 2016 examiner for an additional addendum opinion.  If the June 2016 examiner is unavailable, the claims file should be provided to an appropriate medical examiner to provide an opinion.  The Veteran's claim's file, along with a copy of this remand, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide an opinion regarding the impact of the Veteran's service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful employment.  

More specifically, the examiner is requested to provide a functional assessment of the Veteran's service-connected disabilities, to include his PTSD, on his ability to secure or follow a substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  In this regard, the examiner is also directed to consider the Veteran's statements regarding his inability to maintain a job due to his emotional outbursts and his isolation and detachment from others.  

A complete rationale is required for all opinions rendered.  If further testing or examination is determined to be warranted in order to adequately evaluate the conditions at issue, such testing is to be accomplished prior to the completion of the examination reports.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the appeal is returned to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


